Case: 19-30369      Document: 00515173652         Page: 1    Date Filed: 10/25/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                    No. 19-30369                           FILED
                                  Summary Calendar                  October 25, 2019
                                                                      Lyle W. Cayce
                                                                           Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHRISTOPHER JOSEPH,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:13-CR-184-3


Before HIGGINBOTHAM, SOUTHWICK, and WILLETT, Circuit Judges.
PER CURIAM: *
      Christopher Joseph, federal prisoner # 33190-034, moves for leave to
proceed in forma pauperis (IFP) in this purported direct appeal of the sentence
imposed following his drug conspiracy conviction. The district court has not
yet considered the magistrate judge’s ruling on Joseph’s IFP motion; thus, we
lack jurisdiction to consider the magistrate judge’s ruling. See Donaldson v.
Ducote, 373 F.3d 622, 624-25 (5th Cir. 2004).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30369     Document: 00515173652      Page: 2   Date Filed: 10/25/2019


                                  No. 19-30369

     Furthermore, we previously dismissed Joseph’s direct appeal as frivolous.
See United States v. Joseph, 631 F. App’x 247, 248 (5th Cir. 2016). His attempt
to challenge his sentence in a second direct appeal is without arguable merit
and is, therefore, frivolous. See 5TH CIR. R. 42.2; United States v. Arlt, 567 F.2d
1295, 1296-97 (5th Cir. 1978).
     Accordingly, the appeal is DISMISSED in part for lack of jurisdiction and
in part as frivolous. The IFP motion is DENIED.




                                        2